                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                                                                    ~IL                ·o
                                                                                      ft 2 0 2019
                             MISSOULA DIVISION                                  Clefk, U. s .
                                                                                  District o
                                                                                           · Distnct c0
                                                                                       b     fMo        urt
                                                                                       ..,,,ssou/a ntana

In re:                                                 CV 19-194-M-DWM

LEVI L. JONES and MARTHA J.
JONES,
                                                              ORDER
                       Debtors.


         The parties having filed a stipulation for dismissal pursuant to Fed. R.

Bankr. P. 8023,

         IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.
                           ~
         DATED this    2.,0   day of December, 2019.




                                                        olloy, District Judge
                                                        District Court
